Opinion
Per Curiam,
James E. Lowry filed a petition for a Writ of Mandamus seeking to compel the Pennsylvania Board of Parole to issue “. . . a release and final discharge from the sentences of this case.” He was sentenced to serve a term of imprisonment of not less than two *92and one-half nor more than five years on each of two indictments.* The terms of imprisonment were to run consecutively, the first of which was to commence and be computed from November 5, 1954. Lowry, on at least two separate occasions, violated his parole. The lower Court sustained the Board’s preliminary objections in the nature of a demurrer.
We find no merit in the Petition.
Order affirmed on the Opinion of Judge Carl B. Shelley.

 The indictments charged him with larceny and receiving stolen goods.